Citation Nr: 1200519	
Decision Date: 01/06/12    Archive Date: 01/13/12

DOCKET NO.  08-34 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an initial disability rating greater than 20 percent for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel

INTRODUCTION

The Veteran had active military service from April 1968 to April 1970.   

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In November 2010, the Veteran presented testimony at a Travel Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims folder. 

The Board remanded this case in April 2011 for further development.  After completion of this development by the Agency of Original Jurisdiction (AOJ), the case has been returned to the Board for further appellate consideration.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  

The issue of service connection for tinnitus has been raised by the record (see November 2010 hearing testimony at pages 12-15), but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over the tinnitus issue, and it is referred to the AOJ for appropriate action. 


FINDINGS OF FACT

1.  The Veteran exhibits an exceptional pattern of hearing loss in both the right and left ear.

2.  At worst, with consideration of the exceptional pattern of hearing loss, the Veteran has Level VI hearing loss in the right ear and Level V hearing loss in the left ear. 

CONCLUSION OF LAW

The criteria are not met for an initial disability rating greater than 20 percent for bilateral hearing loss.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.21, 4.85, 4.86, Diagnostic Code 6100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R.  §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of VCAA letters from the RO to the Veteran dated in April 2007, September 2008, and April 2011.  These letters effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing him about the information and evidence not of record that was necessary to substantiate his initial service connection and subsequent increased initial rating issues; (2) informing him about the information and evidence the VA would seek to provide; and (3) informing him about the information and evidence he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In addition, the April 2007 letter from the RO further advised the Veteran of the elements of a disability rating and an effective date, which are assigned when service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v.  Nicholson, 483 F.3d 1311 (2007).  

Moreover, the September 2008 VCAA notice letter also advised the Veteran of the additional notice requirements for increased rating claims.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) (minimum notice requirements pursuant to VCAA for an increased rating claim), rev'd in part by Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting Veteran-specific notice as to the effect on daily life and as to the assigned or cross-referenced diagnostic code under which the disability is rated).  The outcome of these holdings is that VCAA notice for an increased rating claim does not have to be individually tailored to each Veteran's particular facts, but rather only a generic notice is required. The September 2008 letter advised the Veteran of both the generic and specific evidentiary and legal criteria necessary to substantiate a higher rating for his bilateral hearing loss disability.  Further, the November 2011 Representative Brief demonstrates the Veteran has actual knowledge of the rating criteria for bilateral hearing loss.  See Mlechick v. Mansfield, 503 F.3d 1340, 1345 (Fed. Cir. 2007) (notice error not prejudicial when claimant has actual knowledge of the evidence needed to substantiate claim).  

This appeal arises from disagreement with the initial evaluation following the grant of service connection for a bilateral hearing loss disability.  The U.S. Court of Appeals for Veterans Claims (Court) and the Federal Circuit Court have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed.  Cir.  2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  See also 38 C.F.R. § 3.159(b)(3) (no duty to provide VCAA notice arises upon VA's receipt of a Notice of Disagreement), retroactively effective May 30, 2008.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).

With respect to the timing of VCAA notice, the Court and Federal Circuit Court have held that VCAA notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed.  Cir. 2006) (Mayfield II); Pelegrini II, 18 Vet. App. at 120.  In the present case, the RO issued all required VCAA notice in April 2007 prior to the November 2007 rating decision on appeal.  Thus, there is no timing error.  

Accordingly, prejudicial error in the timing or content of VCAA notice has not been established as any error was not outcome determinative.  See Shinseki v.  Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency).  

With respect to the duty to assist, the RO has secured the Veteran's service treatment records (STRs), VA treatment records, as well as provided him with several VA medical examinations to rate the current severity of his bilateral hearing loss disability.  The last VA examination rating the severity of the Veteran's bilateral hearing loss disability was in April 2011.  However, the record is inadequate and the need for a more contemporaneous examination occurs only when the evidence indicates that the current rating may be incorrect or when the evidence indicates there has been a material change in the disability.  See 38 C.F.R. § 3.327(a); Palczewski v.  Nicholson, 21 Vet. App. 174, 182-83.  

Here, the April 2011 VA examination is current and there is no indication of further worsening of bilateral hearing loss since that time.  In fact, the April 2011 VA examiner noted that the audiogram was "slightly better" than previous audiograms.  In addition, all three VA audiology examinations of record are adequate, providing all the necessary audiology readings.  Also, all the VA audiology examinations of record addressed the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  In any event, throughout the appeal, the functional and ordinary daily life effects of the Veteran's hearing loss disability have been adequately discussed by the Veteran.  See October 2008 VA Form 9; November 2010 hearing testimony.    

For his part, the Veteran has submitted personal statements and hearing testimony.  The Veteran has not identified or authorized the release of any private medical evidence.  See e.g., April 2011 statement from Veteran.  

The Board is also satisfied as to substantial compliance with its April 2011 remand directives.  Stegall v. West, 11 Vet. App.  268, 271 (1998).  See also D'Aries v.  Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance).  Specifically, as instructed by the Board, the AOJ secured additional VA treatment records and secured an April 2011 VA audiology examination, which revealed no further worsening of the Veteran's bilateral hearing loss disability.  This opinion is fully adequate.  In short, the AOJ has substantially complied with the Board's instructions.  As there is no indication that additional relevant evidence remains outstanding, the Board is satisfied that the duty to assist has been met.  38 U.S.C.A. § 5103A.  

Governing Laws and Regulations for Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The Veteran's bilateral hearing loss is evaluated under Diagnostic Code 6100.  38 C.F.R. § 4.85 (2011).  His bilateral hearing loss disability is rated as 20 percent disabling, effective March 7, 2007, the date his original service connection claim was received by the RO.  The Veteran seeks a higher initial rating.  

Since the Veteran appealed the initial rating assigned in the November 2007 rating decision on appeal, the Board must determine the appropriate evaluation from March 7, 2007, to the present, with the possibility of further "staged ratings" based upon the facts found during the periods in question.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  That is to say, the Board must consider whether there have been times since the effective date of his award when his disability has been more severe than at others.  Id. at 126.

Evaluations of bilateral hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by a controlled speech discrimination test (Maryland CNC) and the average hearing threshold, as measured by puretone audiometric tests at the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz.  The Rating Schedule establishes 11 auditory acuity levels designated from Level I, for essentially normal hearing acuity, through level XI for profound deafness.

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination) is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone average intersect.  38 C.F.R. § 4.85(b).  The puretone threshold average is the sum of the puretone thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 4.  This average is used in all cases to determine the Roman numeral designation for hearing impairment.  38 C.F.R. § 4.85(d).

Under 38 C.F.R. § 4.85, Table VII (Percentage Evaluations for Hearing Impairment), the percentage evaluation is determined by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poor hearing.  The percentage evaluation is located at the point where the rows and column intersect.  38 C.F.R. § 4.85(e).

In essence, defective hearing is rated on the basis of a mere mechanical application of the rating criteria.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).   

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Analysis

The Veteran complains that his bilateral hearing loss is getting worse.  He describes increased difficulty in understanding and hearing people speak, including his wife and grandchildren, even with hearing aids.  He says he has to face people directly to understand them.  He also has to turn up the volume on his television in order to hear the programs.  He especially has difficulty hearing in crowds and with background noise, even with hearing aids.  He mentioned as well having difficulty hearing church services, turn signals in his car, and high-pitched sounds.  He states that he took an early retirement in November 2006 due to his hearing loss.  See October 2008 VA Form 9; November 2010 hearing testimony; and August 2007, June 2009, and April 2011 VA audiology examinations.  However, it is important for the Veteran to understand the assignment of disability ratings for hearing impairment are derived by a mechanical application of the Rating Schedule to the numeric designations based on the examination results cited below.  See Lendenmann, supra.  

In connection with his initial service connection claim for bilateral hearing loss, the Veteran was afforded a VA audiology examination in August 2007.  At that time, puretone thresholds, in decibels, were as follows:




HERTZ 




1000
2000
3000
4000
RIGHT

10
75
75
70
LEFT

10
70
65
65

Average pure tone decibel loss was 58 in the right ear.  Speech audiometry revealed speech recognition ability of 72 percent in the right ear.  Average pure tone decibel loss was 53 in the left ear.  Speech audiometry revealed speech recognition ability of 80 percent in the left ear.  New hearing aids were recommended.  

At the August 2007 VA audiology examination, for both ears, the puretone threshold at 1000 Hertz was 30 decibels or less, while the puretone threshold at 2000 Hertz was 70 decibels or more.  Thus, the Board must consider Table VIa for exceptional patterns of hearing impairment.  See 38 C.F.R. § 4.86(b).  Therefore, the Board will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral, evaluating each ear separately.  Id.  That numeral will then be elevated to the next higher Roman numeral.  Id.   

In this case, as to Table VI and Table VIa for an exceptional pattern of hearing impairment, applying the results from the August 2007 VA audiology examination yields a Roman numeral value of V for the right ear and IV for the left ear.  Consequently, for both ears, Table VI still results in the greater value.  These numerals are then elevated to the next higher numerals, VI for the right ear and V for the left ear.  See 38 C.F.R. § 4.86(b).  Finally, applying these values to Table VII, the Board finds that the Veteran's hearing loss is still evaluated as 20 percent disabling.  38 C.F.R. § 4.7.  In short, the Veteran's exceptional pattern of hearing impairment does not provide him with a higher rating.  

The Veteran was afforded another VA audiology examination in June 2009.  At that time, puretone thresholds, in decibels, were as follows:




HERTZ 




1000
2000
3000
4000
RIGHT

15
75
75
70
LEFT

15
75
65
65

Average pure tone decibel loss was 59 in the right ear.  Speech audiometry revealed speech recognition ability of 80 percent in the right ear.  Average pure tone decibel loss was 55 in the left ear.  Speech audiometry revealed speech recognition ability of 80 percent in the left ear.  Continued use of hearing aids was recommended.  

At the June 2009 VA audiology examination, for both ears, the puretone threshold at 1000 Hertz was 30 decibels or less, while the puretone threshold at 2000 Hertz was 70 decibels or more.  Thus, the Board must consider Table VIa for exceptional patterns of hearing impairment.  See 38 C.F.R. § 4.86(b).  Therefore, the Board will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral, evaluating each ear separately.  Id.  That numeral will then be elevated to the next higher Roman numeral.  Id.   

In this case, as to Table VI and Table VIa for an exceptional pattern of hearing impairment, applying the results from the June 2009 VA audiology examination yields a Roman numeral value of IV for the right ear and IV for the left ear.  Consequently, for both ears, Table VI still results in the greater value.  These numerals are then elevated to the next higher numerals, V for the right ear and V for the left ear.  See 38 C.F.R. § 4.86(b).  Finally, applying these values to Table VII, the Board finds that the Veteran's hearing loss is still evaluated as 20 percent disabling.  38 C.F.R. § 4.7.  In short, the Veteran's exceptional pattern of hearing impairment does not provide him with a higher rating.  

The Veteran underwent another VA audiology examination in April 2011.  At that time, puretone thresholds, in decibels, were as follows:




HERTZ 




1000
2000
3000
4000
RIGHT

15
75
65
65
LEFT

20
65
70
65

Average pure tone decibel loss was 56 in the right ear.  Speech audiometry revealed speech recognition ability of 78 percent in the right ear.  Average pure tone decibel loss was 54 in the left ear.  Speech audiometry revealed speech recognition ability of 78 percent in the left ear.  

At the April 2011 VA audiology examination, for both ears, the puretone threshold at 1000 Hertz was 30 decibels or less, while the puretone threshold at 2000 Hertz was 70 decibels or more.  Thus, the Board must consider Table VIa for exceptional patterns of hearing impairment.  See 38 C.F.R. § 4.86(b).  Therefore, the Board will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral, evaluating each ear separately.  Id.  That numeral will then be elevated to the next higher Roman numeral.  Id.   

In this case, as to Table VI and Table VIa for an exceptional pattern of hearing impairment, applying the results from the April 2011 VA audiology examination yields a Roman numeral value of IV for the right ear and IV for the left ear.  Consequently, for both ears, Table VI still results in the greater value.  These numerals are then elevated to the next higher numerals, V for the right ear and V for the left ear.  See 38 C.F.R. § 4.86(b).  Finally, applying these values to Table VII, the Board finds that the Veteran's hearing loss is still evaluated as 20 percent disabling.  38 C.F.R. § 4.7.  In short, the Veteran's exceptional pattern of hearing impairment does not provide him with a higher rating.  
  

Throughout the appeal, the Board has considered the Veteran's credible lay assertions regarding his diminished hearing and its impact on his daily life and occupation.  However, once again, the assignment of disability ratings for hearing impairment are derived by a mechanical application of the Rating Schedule to the numeric designations based on the audiology examination results.  See Lendenmann, supra.  

Consequently, the preponderance of the evidence is against an initial disability rating higher than 20 percent for the Veteran's bilateral hearing loss.  38 C.F.R. § 4.3.  Simply stated, the results do not provide a basis to grant a higher rating when considering hearing loss in both ears.  

Fenderson Consideration

Since the effective date of his award, his bilateral hearing loss disability has never been more severe than contemplated by its 20 percent rating, so the Board cannot "stage" his rating.  Fenderson, 12 Vet. App. at 126.    

Extra-Schedular Consideration

As discussed above, the Veteran describes increased difficulty in understanding and hearing people speak, including his wife and grandchildren, even with hearing aids.  He says he has to face people directly to understand them.  He also has to turn up the volume on his television in order to hear the programs.  He especially has difficulty hearing in crowds and with background noise, even with hearing aids.  He mentioned as well having difficulty hearing church services, turn signals in his car, and high-pitched sounds.  He states that he took an early retirement in November 2006 due to his hearing loss.  See October 2008 VA Form 9; November 2010 hearing testimony; and August 2007, June 2009, and April 2011 VA audiology examinations.  Therefore, initially, the Board acknowledges that some of the manifestations of his hearing loss disability are not listed in the rating criteria.  Thun v. Peake, 22 Vet. App. 111, 115-116 (2008).  

However, the Board finds that his disability does not markedly interfere with his ability to work, meaning above and beyond that contemplated by his separate schedular ratings.  See 38 C.F.R. § 3.321(b)(1).  Generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1; VAOPGCPREC 6-96.  See also, Bagwell v. Brown, 9 Vet. App. 337, 338 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  In this regard, the Veteran is currently 63 years of age.  He "retired early" in November 2006 after working for over 30 years as a supervisor foreman in the construction business.  He reports that he had difficulty hearing on the job, such that other workers noticed his hearing loss.  But there is no indication he missed any time from work due to his hearing loss.  In addition, the April 2011 VA examiner assessed his hearing loss causes no significant effects on his occupation.  The Board concludes the Veteran's circumstances do not rise to the level of "marked interference with employment" due to his hearing loss to render impractical the application of the regular rating standards.  See 38 C.F.R. § 3.321(b)(1).  

Finally, there is no evidence of any other exceptional or unusual circumstances, such as frequent hospitalizations due to his service-connected bilateral hearing loss disability, to suggest he is not adequately compensated for his disability by the regular Rating Schedule.  38 C.F.R. § 3.321(b)(1); VAOPGCPREC 6-96.  His post-service evaluation and treatment for his bilateral hearing loss has been solely on an outpatient basis.  


ORDER

An initial disability rating greater than 20 percent for bilateral hearing loss is denied. 

____________________________________________
CHERYL L.  MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


